 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller Brewing CompanyandChauffeurs,Teamstersand Helpers Local Union No.981, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 16-CA-3959October 5, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn June 17, 1971, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision with supporting briefs, and General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act bythreatening to discharge the powerhouse crew if anyattempts were made to bring in another union.We do not agree, however, that Respondentviolated Section 8(a)(2) by continuing to deduct unionmembership dues from the wages of nine employeesfor 6 months after receipt of their checkoff revocationrequests.In the summer of 1969, certain employees signedcheckoff authorization cards in anticipation of theelectionof the Brewery Workers Union as theirbargaining representative. The cards provided thatthe authorizations be irrevocable for a period of 1 yearfrom the date appearing on the cards or until thetermination of the collective-bargaining agreement,whichever occurred sooner. Some of the cards weredated, but those signed by the nine employees hereinvolvedwere not dated. In December 1969 theelection took place and BreweryWorkerswasthereafter certified by the Board. Respondent andBrewery Workers subsequently executed a collective-bargaining agreement retroactive to October 1969, fora term ending October 1, 1972. The contract, like thecards, provided that checkoff authorizations would beirrevocable for a period of 1 year from the datethereof or until the termination date of the contract,whichever occurred sooner. In February 1970, theRespondent began checking off dues on behalf of theBrewery Workers pursuant to the authorization cards,which it received in January 1970. In the summer of1970, Respondent received letters requesting that thecheckoff authorizations be revoked; some fromemployees whose original authorization cards hadbeen dated, and nine from employees whose cardshad not been dated. Respondent immediately hon-ored the revocation requests of the former group, butrefused to honor those of the latter group. Respondentcontinued to deduct dues from the wages of the nineuntilFebruary 1971, 1 year from the date thecheckoffs were instituted, when, pursuant to newrevocations received, it discontinued the deductions.We agree with the Trial Examiner that the nineauthorization cards were ambiguous, as they wereirrevocable for a year "from the date hereof" butcontained no dates. We also agree that the contractwas of little assistance, as it presupposed that suchcards would bear dates from which their irrevocableperiod would run. We disagree with his finding thatRespondent's construction of the cards and theagreement either unduly extended the irrevocabilityperiod or in any other manner violated Section 8(a)(1)or 8(a)(2) of the Act.Instead, we find that Respondent acted reasonablyand in good faith in construing the cards and thecontract and in treating the period of irrevocability ofthe undated cards as being as of the date Respondentreceived such cards. The Board has held that it willnot effectuate the policies of the Act for the Board toimpose upon the parties its interpretation of themeaning of ambiguous contract checkoff provisionsas implemented by employees' authorization cardswhere, as here, a respondent acted reasonably and ingood faith.iAccordingly, we shall dismiss this allegation of thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Miller BrewingiMortonSaltCompany,119 NLRB 1402193 NLRB No. 88 MILLER BREWING COMPANY529Company, Fort Worth, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order as somodified:1.Delete paragraphs 1(b) and 2(a).2.Substitute the attached notice for the TrialExaminer's notice.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act other than as found herein.APPENDIXN07 iCE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,aftera trial, that we violated Federal law bythreatening to discharge employees if they attemptedto bring in another union:WE WILL NOT threaten to discharge or replaceour employees if they attempt to bring in anotherunion.WE WILL NOI in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed them by Section 7 ofthe Act.MILLER BREWINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 8A24, Federal Office Building, 819Taylor Street, Fort Worth, Texas 76102, Telephone817-334-2921.proceeding under Section 10(b) of the National LaborRelations Act, as amended,herein called the Act, washeardin Fort Worth, Texas, on February 16 and 17, 1971,with all parties participating pursuant to due notice upon aconsolidated complaint2issued by the General Counsel onNovember 10 The consolidated complaint, as amended,insofar as pertinent herein,alleges in substance that inviolation of Section 8(a)(1) and(2) of the Act,MillerBrewing Company(1) on about February 18 threatened todischarge an employee for engaging in union or concertedactivities, (2) on about March 12 threatened employees theywould be discharged if they affiliated with another union torepresent its powerhouse employees,and (3)on about July15 rendered unlawful support to the International Union ofBrewery,Flour, Cereal,Softdrink and Distillery Workers ofAmerica,AFL-CIO,hereafter called Brewery Workers, byrefusing to honor or give effect to the attempts by certainnamed employees to revoke their dues-deduction authori-zations on behalf of the Brewery Workers. Respondent inits dulyfiled answers denied engaging in the alleged unfairlabor practices.Allpartieswere represented and were afforded anopportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Briefs were receivedfrom the General Counsel,theCharging Union, andRespondent and have been carefully considered. On theentire record in the case,and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.COMMERCERespondent, a corporation duly organized under andexisting by virtue of the laws of the State of Wisconsin,maintains an office and place of business at 701 S. Freeway,FortWorth, Texas, where it has been engaged in thebusiness of manufacturing and selling malt beverages,including beer and related products. During the past 12months,Respondent, in the course and conduct of itsbusinessoperations at the aforesaid plant, purchasedproducts and materials valued in excess of $50,000 fromsources located outside the State of Texas and shipped suchproducts and materials directly to its Fort Worth plant andduring the same period sold and shipped directly tocustomers located outside the State of Texas productsvalued in excess of $50,000. Respondent admits, and I find,that at all times material herein it has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'WILLIAMW. KAPELL, Trial Examiner: Thismatter, aiOn November 10, 1970,the Acting Regional Director for Region 16issuedanOrder and a Consolidated Complaint consolidating Case16-CB-578,involving the International Union of United Brewery, Flour,Cereal, Softdrink and DistilleryWorkers of America,AFL-CIO, andWilliam Kamp,an individual,with the above-entitled case Thereafter, onFebruary 10, 1971, and prior to the within hearing,the Regional Directorissued an Order severing Case 16-CB-578 from the above-entitled caseiI.THE LABOR ORGANIZATIONS INVOLVEDRespondent admits, and I find, that at all times materialherein Teamsters and Brewery Workers have been labororganizations within the meaning of Section 2(5) of the Act.Accordingly, only the CA case is involved herein2Based upon an original and a first amended charge filed byChauffeurs, Teamsters and Helpers Local Union No 981, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, hereafter referred to as Teamsters, on Apnl 28 andApril 30, 1970, respectively. All dates hereafter refer to the year 1970 unlessotherwise noted 530DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged8(a)(1)ViolationsIn support of the contentions that the Company on orabout February 18 threatened to discharge an employee forengaging in union or protected concerted activities, theGeneral Counsel adduced the following: Richard Ham-mond, an employee in the Company's bottle shop, testifiedthat he attended a meeting at the plant on about February18with Arthur Nabors, the shop steward for BreweryWorkers, and Vernon Tapogna, the assistant plant managerand brewmaster. The meeting was held to discuss agrievance filed by employee Mike Lacrone concerning theperformance of certain work by supervisors on Sundayrather than by hourly paid employees, thereby deprivingthe latter of Sunday double time hourly pay. The workinvolved "attemperation" of beer tanks (the regulation ofthe temperature of the beer by the manipulation of certainvalves), which was done during the week by hourly paidemployees. Hammond, who was unfamiliar with the natureof the work, requested, that Tapogna take them to thefermentation cellar where he described the nature of thework and claimed the operation was a complicated one.When Nabors argued that inasmuch as the hourly paidemployees did the work during the week they were qualifiedto do it on Sundays, Tapogna retorted "If you don't quitbothering me, you can be replaced." 3Tapogna testified on behalf of the Company that on theday prior to the above-related meeting he met with Lacroneand suggested that supervisors be permitted to do the workon Sunday if it took less than half an hour, but Lacronerefused to go along with his suggestion. The next day hemet and discussed the matter with Nabors and Hammond,who also opposed having supervisors perform the disputedwork to which he replied that they could automate theoperation. Tapogna testified further that on February 21 heand John Harrington, the Company's manager of industrialrelations,met with Hammond and Nabors on the third stepof the grievance concerning the Sunday work, but thatnothing was said about Nabors being replaced.With respect to the alleged incident involving the threaton or about March 12 to replace or discharge thepowerhouse employees if they sought affiliation withanother union, Hammond testified that on or about thatdate he participated in a conversation with Ril Shuler, theplant maintenance supervisor and assistant plant manager,and Eugene Kucker, a powerhouse operator and a BreweryWorkers shop steward, pertaining to a grievance to rebut awritten reprimand given Kucker; that in discussing thegrievance, Shuler repeatedly said that he didn't care whattheir bargaining contract stated because he was going tofollow the company rules, while he (Hammond) insisted thematter was controlled solely by their contract and he wasnot concerned with the company rules; that Shuler replied,"We realize that your tired of it. We know that you'd like toget another union in here, the Operating Engineers, in thepowerhouse; and if you do or if you try we'll get a wholenew crew." Kucker corroborated Hammond's testimony tothe extent that Shuler stated he had heard rumors that theywere trying to change unions, and if they did or tried to hewould get rid of the whole powerhouse crew and get a newcrew.Shuler testified that he held a first step grievance meetingwith Kucker and Hammond on March 6 at which theydiscussed getting two 10-minute coffeebreaks, a lunchbreakof half an hour off the job, and permitting union stewardsto talk about union business with union members duringworking time; that at no time did they discuss theOperating Engineers; that he never said he knew theOperating Engineers were trying to organize the power-house crew, and if they did they would let them all go; andthat he met again with Hammond on the grievance butnothingwas said about the Operating Engineers ordischarging the powerhouse crew.B.Conclusions as to the 8(a)(1) ViolationsBased on the straightforward testimony of Hammond,corroborated by Nabors, I find that Tapogna told Naborshe could be replaced if he did not stop bothering him.Nabors, however, did not react as if his job were seriouslythreatened, he simply laughed in response at the prospect.Nor was the alleged threat repeated in subsequentmeetingsof the parties. At most it was an isolated remark madeduring a lengthy grievancemeeting inan attempt to resolvea dispute concerning Sunday work which was not takenseriously by the party to whom it was directed. Further-more, the undisputed evidence shows that Hammond didmost of the talking, with Nabors participating to a veryminor extent, thereby tending to refute any claim thatNabors was bothering or irritating Tapogna. In fact,Nabors, corroborated by Tapogna, denied that he botheredTapogna. Accordingly, I conclude that Tapogna's remarkwas not only not provoked, but was neither coercive northreatening within the meaning of Section 8(a)(1) of theAct.The alleged threat by Shuler to replace the powerhousecrew if any attempts were made to bring in another union(the Operating Engineers) is based upon the contradictedtestimony of Hammond and Kucker. Shuler not onlydeniedmaking the threat but claimed he was whollyunaware that the OperatingEngineerswere even trying toorganize the powerhouse crew. He asserted that thegrievance discussion pertained to coffee and lunch breaksand the right of the shop steward to discuss union businesswithmembers during workingtime.Yet, the recorddiscloses that members of Brewery Workers were disaffect-ing, that on April 8 the Teamsters advised the Companythat as of April 4 the employees in the certified unit hadvoted overwhelmingly to disaffect from the BreweryWorkers and toaffiliatewith the Teamsters, and that theTeamsters later that month filed a petition to amend thecertification of Brewery Workers by changing the name ofthe certified union to Teamsters. In all probability theCompany became vaguely aware prior to April that anotherunion was organizing its employees, but had no precisedetails.Hammond'sassertionthatShuler referred to3Nabors, who corroborated the testimony of Hammond, stated oncross-examination that he laughed when told he could be replaced MILLER BREWING COMPANY531rumors about another union coming into the plant appearshighly plausible under the circumstances. Moreover, I findthe testimony of Hammond and Kucker more definite andcertain than that of Shuler, and more credible in the contextof what was happening in the plant. I, therefore, concludethat Shuler made the alleged threat in an attempt topreserve the union status quo. The threat definitely wascoercive and interfered with the statutory rights of theemployees, in violation of Section 8(a)(1) of the Act.C.The Alleged 8(a)(2) ViolationsThe complaint, as amended,allegesthat the Companyrendered unlawful support to Brewery Workers on aboutJuly 15 in violation of Section 8(a)(2) of the Act by refusingtohonor and implement the attempts of 12 namedemployees 4 to revoke their dues-deduction deductionauthorizations on behalf of Brewery Workers. Pursuant tothe General Counsel's unopposed motion, the complaintwas amended by withdrawing the names of TennisCornum, Dennis Bacher, and Coy L. Gamble from the listof the 12 above-named employees. It was also stipulatedthat if the nine remaining employees were called to testifythey would state that they signed their authorizations fordeduction of dues as follows: Hunter, Kamp, and Sanderson July 26, 1969; Dyer and White on August 11, 1969;Berry on July 12, 1969; Gray on July 25, 1969; McCoy onAugust 24, 1969; and Rodriguez on September 3, 1969.Although the aforesaid authorizations provided space forinsertingthe date, they were not filled in.John T. Harrington, industrial relations manager for theCompany, testified that the bargaining contract withBreweryWorkers was executed on December 17, 1969,retroactive toOctober 1, 1969, for a term ending onOctober 1, 1972,5 that prior to June 23 he treated undateddues-deduction authorizations the same as dated ones inimplementing their revocations, that the undated and datedauthorizations were received by the Company about mid-January 1970 and checkoffs pursuant thereto began inFebruary, that he would have honored the revocations oftheundated authorizations received thereafter if theBrewery Workers had not objected, and that in compliancewith the request of the Brewery Workers he took theposition that the undated authorizations could not berevoked prior to February 1971.Beginningin June and continuing through August, theCompany received a revocation from each of the above-named employees of their dues-deduction authorizations .6In correspondence between the Company and the BreweryWorkers, the latter claimed that the revocations of theundated authorizations failed to comply with the contract(article 1,section 1.5), and, therefore, should not beConsisting of Frank 0 Rodriguez, Thurman A Berry, Michael DDyer,RobertN Gray, Eugene Hunter, William A Kamp, ClarenceMcCoy, Bobby D Sanders, Frank H White, Tennis D Cornum, DennisR Bacher,and Coy L Gamble5The contract provided in article I, section 15 for dues deduction inpertinent part as followsSigned authorization shall be on a form provided for that purposeand shall be irrevocable for a period of one(1) year from the datethereof or until the termination date of this agreement,whicheveroccurs sooner Unless an employee desiring to revoke his authorizationfor the deduction of dues serves written notice of such revocation onhonored. Yielding to the request of the Brewery Workers,which took the position that the undated authorizationsbecame effective when placed in the possession of theCompany, and that revocations should be honored 1 yearfrom the date of the first checkoff, the Company replied toeach employee's revocation as follows:We have received your request for Revocation ofAuthorization forDeduction of Union Dues. Yoursigned authorization for deduction of union dues whichwe have in our possession, however is undated.Because ofthis the Union has requested us to continueyour dues deduction pursuant to the contract until oneyear has expired from the time of the first checkoff.Since the checkoff began on February 2, 1970, if youwish to revoke your authorization you will be requiredto send us another revocation prior to that date inaccordance with Article 1, Section 1.5 of the currentcontract.The Company continued to deduct dues until February1971,when it honored new revocations received incompliance with its demand.D.Conclusions as to the 8(a)(2) ViolationsThe authorizations in conjunction with and as related tothe collective-bargaining contract must be considered athree-party agreement covering the Brewery Workers, theRespondent, and each authorization signatory. Pursuantthereto, and insofar as pertinent herein, dues deductionswere irrevocable for a period of 1 year. The failure of theemployees to have recorded specifically the dates when thatyear began raises a question as to whether those dates maybe established by construing or interpreting the authoriza-tions in the light of parol evidence reflecting the dates whenthe authorizations were, in fact, signed. The law is wellsettled that parol evidence is inadmissable to vary, alter, orcontradict a writing which is complete and unambiguous,where no fraud, accident, or mistake is claimed. Patently,the authorizationsin issuewere rendered ambiguousbecause no dates were inserted. In these circumstances, aninterpretation based on parol evidence which cures theagreement of its ambiguity and renders its performancepossible will be preferred to one which makes it void or itsperformance impossible or meaningless. Thus, the issueherein involves a dispute over the interpretation of acontract rather than one involving an interpretation andapplication of the Act. I conclude that the uncontradictedevidence indicating the date when each employee signed hisundated authorizationmay be used to construe thoseauthorizationswith respect to the starting date of theirrevocable period. I find that such construction would alsobe consistent with the policies and purposes of the Act. Thethe Company and the Union not less than ten (10) days nor more thantwenty (20) days before the anniversary of such authonzation or thetermination date of this agreement,such authorization shall becomeirrevocable and binding until the next such anniversary date ortermination date, whichever occurs sooner, subject to further renewalfor like period unless revoked in the manner above provided6Most of the revocations did not comply with the 20- and 10-day timerequirements set forth in the contract However, the Company raised noobjection on that point in considering the timeliness of the revocations inthat respect, and it, therefore,is not regarded as an issue herein 532DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, in effect, also construed the undated authori-zationsby starting the irrevocable period of 1 year on thedate it began deducting dues. It, thereby, actually extendedthe irrevocable period to about 1-1/2 years from the datewhen the authorizations were signed. This was done incompliance with the request of the Brewery Workers, andnot only runs counter to the irrevocability limitation of theAct but also marks a departure from the Company's pastpractice in treating undated authorizations the same asdated ones. I, therefore, find that Respondent's failure tohonor the revocations in issue herein interfered with,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act and rendered unlawful assistanceand support to the Brewery Workers in violation of Section8(a)(2).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCETHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(2) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found thatRespondent unlawfully continued to deduct union mem-bership dues from the wages of its employees and paid saiddues to Brewery Workers, I find that a reimbursementorder is necessary to effectuate the policies of the Act.Accordingly, I shall recommend that Respondent reim-burse the employees involved herein for the dues deductedfrom their wages during the period following the receipt oftheir revocations, with interest at the rate of 6 percent perannum.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 7The activities of Respondent set forth in Section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaning ofSection 2(6) and (7) of the Act.2.At all times material herein, Brewery Workers andTeamsters have been labor organizations within themeaningof Section 2(5) of the Act3.By threatening to discharge the powerhouse crew ifany attempts were made to bring in another union,Respondent coerced the employees and interfered withtheir statutory rights within the meaning of and in violationof Section 8(a)(1) of the Act.4.By continuing to deduct union membership duesfrom the wages of employees following the receipt ofrevocation of their checkoff authorizations, Respondentpromoted BreweryWorkers by rendering it unlawfulassistanceand support and interfered with the employees'Section 7 rights in violation of Section 8(a)(1) and (2) of theAct.5.Except as found above, Respondent has not engagedin any other unfair labor practice alleged in the complaint.7 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,and recommendedOrder herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order, and all objectionstheretoORDERRespondent,MillerBrewing Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening to discharge employees if they made anyattempts to bring in another union.(b)Continuing to deduct union membership duespursuant to checkoff authorizations of employees after saidemployees had revoked their said authorizations.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Reimburse Frank O. Rodriguez, Thurman A. Berry,Michael D. Dyer, Robert N. Gray, Eugene Hunter, WilliamA. Kamp, Clarence McCoy, Bobby D. Sanders, and FrankH.White for the union membership dues deducted fromtheirwages for the period following the receipt of therevocations of their dues-deduction authorizations.(b) Post at its plant in Fort Worth, Texas, copies of theattached noticemarked "Appendix."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by its representative,shall be posted by Respondent immediately upon receiptthereof,and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.shall be deemed waived for all purposesB In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board " MILLER BREWING COMPANY533(c)Notify the Regional Director for Region 16, inIT IS ALSO ORDERED that the complaint be dismissedwnting, within 20 days from the date of the receipt of thisinsofar as it alleges violations of the Act not specificallyDecision, what steps the Respondent has taken to complyfound.herewith.9"Notify theRegional Director for Region 16, in writing,within 20 days9 In the event that this recommendedOrderisadoptedby the Boardfrom the date of this Order,what steps the Respondent has taken toafter exceptions have beenfiled, this provisionshall be modifiedto readcomplyherewith"